Opinion by
Judge Crumlish, Jr.,
The Insurance Department of the Commonwealth of Pennsylvania (Insurance Department) moves to quash an appeal by the Insurance Company of North America (INA) taken from a regulation promulgated by the Insurance Department wMch establishes requirements for the filing of objections to reports of examination conducted by the Insurance Department under Section 213 of the Insurance Department Act,1 and wMch further establishes procedures for the hearing of such objections. The regulation was filed with the Legislative Reference Bureau and was published in the Pennsylvania Bulletin on January 12, 1974,2 and is codified at 30 Pa. Code, 58.1-.3. On February 11, 1974, INA appealed to this Court from the promulgation of this regulation and the dismissal of its objection there*462to on the ground that these actions constituted an “adjudication” within the meaning of Section 2(a) of the Administrative Agency Law,3 and therefore appealable pursuant to Section 41 of the Administrative Agency Law, 71 P.S. 1710.41. The Insurance Department’s motion to quash asserts that neither the promulgation of the regulation nor the dismissal of objections thereto is an appealable adjudication, and that INA lacks standing to take the instant appeal.
For the reasons expressed in the companion case of Insurance Company of North America v. Commonwealth of Pennsylvania, Insurance Department, 15 Pa. Commonwealth Ct. 462, 327 A. 2d 411 (1974), the instant appeal is quashed.
Order
And Now, October 31,1974, the motion to quash the above appeal is hereby granted, and the appeal of the Insurance Company of North America is quashed.

 Act of May 17, 1921, P. L. 789, as amended, 40 P.S. §51.


 4 Pa. B. 54.


 Act of June 4,1945, P. L. 1388, as amended, 71 P.S. §1710 2(a).